___________

                                    No. 96-2333
                                    ___________

Janice Tackett, Individually and *
as Administratrix of the Estate          *
of Laurie Taffner,                       *
                                         *
              Appellant,                 *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   Western District of Arkansas.
                                         *
Farmers Insurance Company, Inc., *            [UNPUBLISHED]
                                         *
              Appellee.                  *


                                    ___________

                     Submitted:     January 15, 1997

                           Filed:   January 17, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.


     Janice Tackett appeals from the District Court's1 order granting
summary judgment to Farmers Insurance Company in her breach of contract
action.   Having carefully reviewed the record and the parties' briefs, we
conclude that the district court's judgment was correct.      Accordingly, we
affirm.   See 8th Cir. R. 47B.




     1
     The Honorable H. Franklin Waters, Chief Judge, United States
District Court for the Western District of Arkansas.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-